Case 20-32382-acs         Doc 25   Filed 01/06/21    Entered 01/06/21 12:58:18        Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

IN RE:                                       )
                                             )                       CHAPTER 13
GREGORY WILLIAMS                             )
                                             )                       CASE NO. 20-32382
                                             )
               DEBTOR                        )

                                            ORDER

       This matter comes before the Court on the Motion of the Debtor, by counsel, to modify

his Chapter Plan, the Court having considered the Motion and being otherwise sufficiently

advised,

       IT IS HEREBY ORDERED that the arrearage Claim filed by U.S Bank Trust National

Association, as Trustee of Cabana Series III Trust (Claim #5) shall be paid as secured in the

amount of $16,833.54.




                                                 Dated: January 6, 2021



Tendered by:

Richard A. Schwartz
Attorney for the Debtor
Kruger & Schwartz
3339 Taylorsville Road
Louisville, KY 40205
